                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

 JASON MICHAEL VASQUEZ,                          )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )    NO. 2:18-cv-00041
                                                 )
 ANDREW M. SAUL,                                 )
 Commissioner of Social Security,                )
                                                 )
        Defendant.                               )

                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 18)

recommending that Vasquez’s Motion for Judgment on the Administrative Record (Doc. No. 15)

be denied and the Commissioner’s decision be affirmed. No objections have been filed to the

Magistrate Judge’s Report and Recommendation.

       Upon de novo review in accordance with Rule 72 of the Federal Rules of Civil Procedure,

the Court agrees with the recommended disposition. Accordingly, the Magistrate Judge’s Report

and Recommendation is APPROVED AND ADOPTED, and Vasquez’s Motion for Judgment on

the Administrative Record is DENIED. The Commissioner’s decision is AFFIRMED. This shall

serve as the final order in this case, and, therefore, the Clerk is DIRECTED to close the case.

       IT IS SO ORDERED.



                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     CHIEF UNITED STATES DISTRICT JUDGE
